Exhibit 10.1

 

Execution Version

 

OMNIBUS AGREEMENT

 

among

 

EQT CORPORATION,

 

EQT GP HOLDINGS, LP,

 

and

 

EQT GP SERVICES, LLC

 

--------------------------------------------------------------------------------


 

OMNIBUS AGREEMENT

 

This OMNIBUS AGREEMENT (“Agreement”) is entered into on, and effective as of,
the Closing Date (as defined herein) among EQT Corporation, a Pennsylvania
corporation (“EQT”), EQT GP Holdings, LP, a Delaware limited partnership (the
“Partnership”), and EQT GP Services, LLC, a Delaware limited liability company
(the “General Partner”).  The above-named entities are sometimes referred to in
this Agreement each as a “Party” and collectively as the “Parties.”

 

RECITALS:

 

1.                                      The Parties desire by their execution of
this Agreement to evidence their understanding, as more fully set forth in
Article II, with respect to certain general and administrative services to be
performed by the EQT Entities (as defined herein) for and on behalf of the
Partnership Group (as defined herein) and the Partnership’s reimbursement
obligations related thereto.

 

2.                                      The Parties desire by their execution of
this Agreement to evidence their understanding, as more fully set forth in
Article III, with respect to the granting of a license from EQT to the
Partnership Group and the General Partner.

 

In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto hereby agree as
follows:

 

ARTICLE I
Definitions

 

1.1                               Definitions.  As used in this Agreement, the
following terms shall have the respective meanings set forth below:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question.

 

“Cause” is defined in the Partnership Agreement.

 

“Change of Control” means, with respect to any Person (the “Applicable Person”),
any of the following events: (i) any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of all or substantially all
of the Applicable Person’s assets to any other Person, unless immediately
following such sale, lease, exchange or other transfer such assets are owned,
directly or indirectly, by the Applicable Person or such Applicable Person owns
or controls such other Person; (ii) the dissolution or liquidation of the
Applicable Person; (iii) the consolidation or merger of the Applicable Person
with or into another Person, other than any such transaction where (a) the
outstanding Voting Securities of the Applicable Person are changed into or
exchanged for Voting Securities of the surviving Person or its parent and
(b) the holders of the Voting Securities of the Applicable Person immediately

 

1

--------------------------------------------------------------------------------


 

prior to such transaction own, directly or indirectly, not less than a majority
of the outstanding Voting Securities of the surviving Person or its parent
immediately after such transaction; and (iv) a “person” or “group” (within the
meaning of Sections 13(d) or 14(d)(2) of the Exchange Act), other than EQT or
its Affiliates, being or becoming the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act) of more than 50% of all of the
then outstanding Voting Securities of the Applicable Person, except in a merger
or consolidation that would not constitute a Change of Control under clause
(iii) above.

 

“Closing Date” means May 15, 2015.

 

“Common Units” is defined in the Partnership Agreement.

 

“Conflicts Committee” is defined in the Partnership Agreement.

 

“control,” “is controlled by” or “is under common control with” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract, or otherwise.

 

“EQT Entities” means EQT and any Person controlled, directly or indirectly, by
EQT other than the General Partner or a member of the Partnership Group and EQT
Midstream Partners, LP and its Subsidiaries; and “EQT Entity” means any of the
EQT Entities.

 

“EQM Omnibus Agreement” means that certain Omnibus Agreement, dated as of
July 2, 2012, among EQT Corporation, EQT Midstream Partners, LP and EQT
Midstream Services, LLC, as amended by Amendment No. 1 to Omnibus Agreement,
effective as of January 1, 2015, among EQT Corporation, EQT Midstream Partners,
LP and EQT Midstream Services, LLC, and as such agreement may be further amended
from time to time.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“G&A Services” is defined in Section 2.1.

 

“IP Ventures” is defined in Section 3.2.

 

“License” is defined in Section 3.1.

 

“Limited Partner” is defined in the Partnership Agreement.

 

“Marks” is defined in Section 3.1.

 

“Name” is defined in Section 3.1.

 

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of EQT GP Holdings, LP, dated as of the Closing Date, as
such agreement may be amended from time to time, to which reference is hereby
made for all purposes of this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Partnership Entities” means the General Partner and each member of the
Partnership Group.

 

“Partnership Group” means the Partnership and its Subsidiaries (other than EQT
Midstream Partners, LP and its Subsidiaries) treated as a single consolidated
entity.

 

“Party” and “Parties” are defined in the introduction to this Agreement.

 

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

 

“Service Provider” is defined in Section 2.3.

 

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.

 

“Voting Securities” of a Person means securities of any class of such Person
entitling the holders thereof to vote in the election of, or to appoint, members
of the board of directors or other similar governing body of the Person.

 

ARTICLE II
Services

 

2.1                               Agreement to Provide General and
Administrative Services.  Until such time as this Agreement is terminated as
provided in Section 4.4, EQT hereby agrees to cause the EQT Entities to continue
to provide the Partnership Group with certain centralized corporate, general and
administrative services, such as accounting, audit, billing, business
development, corporate record keeping, treasury services, cash management and
banking, real property/land, legal, engineering, planning, budgeting,
geology/geophysics, investor relations, risk management, information technology,
insurance administration and claims processing, regulatory compliance and
government relations, tax, payroll, human resources and environmental, health
and safety, including without limitation permit filing, support for permit
filing and maintenance (collectively, the “G&A Services”).  EQT shall, and shall
cause the EQT Entities to, provide the Partnership Group with such G&A Services
in a manner consistent in nature and quality to the

 

3

--------------------------------------------------------------------------------


 

services of such type provided by the EQT Entities to EQT Midstream Partners, LP
and its Subsidiaries pursuant to the EQM Omnibus Agreement.

 

2.2                               Reimbursement by Partnership.  Subject to and
in accordance with the terms and provisions of this Article II and such
reasonable allocation and other procedures as may be agreed upon by EQT and the
General Partner from time to time, the Partnership hereby agrees to reimburse
EQT for all direct and indirect costs and expenses incurred by EQT Entities in
connection with the provision of the G&A Services to the Partnership Group,
including the following:

 

(a)                                 any payments or expenses incurred for
insurance coverage, including allocable portions of premiums, and negotiated
instruments (including surety bonds and performance bonds) provided by
underwriters with respect to the business of the Partnership Group;

 

(b)                                 salaries and related benefits and expenses
of personnel employed by the EQT Entities who render G&A Services to the
Partnership Group, plus general and administrative expenses associated with such
personnel, including long-term incentive programs; it being agreed that such
allocation shall include any withholding and payroll related taxes paid by EQT
or its Affiliates in connection with any long-term incentive plan of the General
Partner or the Partnership Group;

 

(c)                                  any taxes or other direct operating
expenses paid by the EQT Entities for the benefit of the Partnership Group
(including any state income, franchise or similar tax paid by the EQT Entities
resulting from the inclusion of the Partnership Group in a combined or
consolidated state income, franchise or similar tax report with EQT as required
by applicable law as opposed to the flow through of income attributable to the
EQT Entities’ ownership interest in the Partnership Group), provided, however,
that the amount of any such reimbursement shall be limited to the tax that the
Partnership Group would have paid had it not been included in a combined or
consolidated group with EQT; and

 

(d)                                 all expenses and expenditures incurred by
the EQT Entities as a result of the Partnership becoming and continuing as a
publicly traded entity, including costs associated with annual and quarterly
reports, tax return and Schedule K-1 preparation and distribution, independent
auditor fees, partnership governance and compliance expenses, registrar and
transfer agent fees, legal fees and independent director compensation;

 

it being agreed, however, that to the extent any reimbursable costs or expenses
incurred by the EQT Entities consist of an allocated portion of costs and
expenses incurred by the EQT Entities for the benefit of both the Partnership
Group and the other EQT Entities, such allocation shall be made on a reasonable
cost reimbursement basis as determined by EQT.

 

2.3                               Billing Procedures.  The Partnership will
reimburse EQT, or the EQT Entities providing the G&A Services, as applicable
(the “Service Provider”), for billed costs no later than the later of (a) the
last day of the month following the performance month, or (b) thirty (30)
business days following the date of the Service Provider’s billing to the
Partnership.  Billings and payments may be accomplished by inter-company
accounting procedures and transfers. The

 

4

--------------------------------------------------------------------------------


 

Partnership shall have the right to review all source documentation concerning
the liabilities, costs, and expenses upon reasonable notice and during regular
business hours.

 

ARTICLE III
License of Name and Mark

 

3.1                               Grant of License.  Upon the terms and
conditions set forth in this Article III, EQT hereby grants and conveys to each
of the entities currently or hereafter comprising a part of the Partnership
Group a nontransferable, nonexclusive, royalty-free right and license
(“License”) to use the name “EQT” (the “Name”) and any other trademarks owned by
EQT which contain the Name (collectively, the “Marks”).

 

3.2                               Ownership and Quality.

 

(a)                                 The Partnership agrees that ownership of the
Name and the Marks and the goodwill relating thereto shall remain vested in EQT
IP Ventures, LLC (“IP Ventures”), the owner of the mark, and any successor
thereto, both during the term of this License and thereafter, and the
Partnership further agrees, and agrees to cause the other members of the
Partnership Group, never to challenge, contest or question the validity of IP
Ventures’ ownership of the Name and Marks or any registration thereto by IP
Ventures.  In connection with the use of the Name and the Marks, the Partnership
and any other member of the Partnership Group shall not in any manner represent
that they have any ownership in the Name and the Marks or registration thereof
except as set forth herein, and the Partnership, on behalf of itself and the
other members of the Partnership Group, acknowledges that the use of the Name
and the Marks shall not create any right, title or interest in or to the Name
and the Marks, and all use of the Name and the Marks by the Partnership or any
other member of the Partnership Group, shall inure to the benefit of IP
Ventures.

 

(b)                                 The Partnership agrees, and agrees to cause
the other members of the Partnership Group, to use the Name and Marks in
accordance with such quality standards established by or for EQT and
communicated to the Partnership from time to time, it being understood that the
products and services offered by the members of the Partnership Group
immediately before the Closing Date are of a quality that is acceptable to EQT
and justifies the License.  In the event any entity comprising a part of the
Partnership Group or the Partnership is determined by EQT to be using the Marks
in a manner not in accordance with quality standards established by EQT, EQT
shall provide written notice of such unacceptable use including the reason why
applicable quality standards are not being met.  If acceptable proof that
quality standards are met is not provided to EQT within thirty (30) days of such
notice, the entity’s license to use the Marks shall terminate and shall not be
renewed absent written authorization from EQT.

 

3.3                               In the Event of Termination.  In the event of
termination of this Agreement, pursuant to Section 4.4 or otherwise, or the
termination of the License, the Partnership Group’s right to utilize or possess
the Marks licensed under this Agreement shall automatically cease, and no later
than ninety (90) days following such termination, (a) the Partnership Group
shall cease all use of the Marks and shall adopt trademarks, service marks, and
trade names that are not confusingly similar to the Marks, provided, however,
that any use of the Marks during such 90-

 

5

--------------------------------------------------------------------------------


 

day period shall continue to be subject to Section 3.2(b), (b) at EQT’s request,
the Partnership Group shall destroy all materials and content upon which the
Marks continue to appear (or otherwise modify such materials and content such
that the use or appearance of the Marks ceases) that are under the Partnership
Group’s control, and certify in writing to EQT that the Partnership Group has
done so, and (c) each member of the Partnership Group shall change its legal
name so that there is no reference therein to the name “EQT”, any name or d/b/a
then used by any EQT Entity or any variation, derivation or abbreviation
thereof, and in connection therewith, shall make all necessary filings of
certificates with the Secretary of State of the State of Delaware and to
otherwise amend its organizational documents by such date.

 

ARTICLE IV
Miscellaneous

 

4.1                               Choice of Law; Submission to Jurisdiction. 
This Agreement shall be subject to and governed by the laws of the Commonwealth
of Pennsylvania, excluding any conflicts-of-law rule or principle that might
refer the construction or interpretation of this Agreement to the laws of
another state. Each Party hereby submits to the jurisdiction of the state and
federal courts in the Commonwealth of Pennsylvania and to venue in the state and
federal courts in Allegheny County, Pennsylvania.

 

4.2                               Notice.  All notices or requests or consents
provided for by, or permitted to be given pursuant to, this Agreement must be in
writing and must be given by depositing same in the United States mail,
addressed to the Person to be notified, postage-paid, and registered or
certified with return receipt requested or by delivering such notice in person,
by overnight delivery service or by facsimile to such Party. Notice given by
personal delivery or mail shall be effective upon actual receipt. Notice given
by facsimile shall be effective upon actual receipt if received during the
recipient’s normal business hours or at the beginning of the recipient’s next
business day after receipt if not received during the recipient’s normal
business hours. All notices to be sent to a Party pursuant to this Agreement
shall be sent to or made at the address set forth below or at such other address
as such Party may stipulate to the other Parties in the manner provided in this
Section 4.2.

 

If to the EQT Entities:

 

EQT Corporation

625 Liberty, Suite 1700

Pittsburgh, Pennsylvania 15222

Attn:  General Counsel

Facsimile:  412-553-5970

 

6

--------------------------------------------------------------------------------


 

If to the Partnership Group:

 

EQT GP Holdings, LP

c/o EQT GP Services, LLC, its General Partner

625 Liberty, Suite 1700

Pittsburgh, Pennsylvania 15222

Attn: General Counsel

Facsimile:  412-553-5970

 

4.3                               Entire Agreement.  This Agreement constitutes
the entire agreement of the Parties relating to the matters contained herein,
superseding all prior contracts or agreements, whether oral or written, relating
to the matters contained herein.

 

4.4                               Termination of Agreement.  Notwithstanding any
other provision of this Agreement, (a) if the General Partner is removed as
general partner of the Partnership under circumstances where (i) Cause does not
exist and the Common Units held by the General Partner and its Affiliates are
not voted in favor of such removal, or (ii) Cause exists, then this Agreement,
other than the provisions set forth in Section 3.3, may at any time thereafter
be terminated by EQT by written notice to the other Parties, or (b) if a Change
of Control of the General Partner, EQT or the Partnership occurs, then this
Agreement, other than the provisions set forth in Section 3.3, may at any time
thereafter be terminated by EQT by written notice to the other Parties.

 

4.5                               Amendment or Modification.  This Agreement may
be amended or modified from time to time only by the written agreement of all
the Parties hereto; provided, however, that the Partnership may not, without the
prior approval of the Conflicts Committee, agree to any amendment or
modification of this Agreement that, in the reasonable discretion of the General
Partner, would be adverse in any material respect to the holders of Common
Units.  Each such instrument shall be reduced to writing and shall be designated
on its face an “Amendment” or an “Addendum” to this Agreement.

 

4.6                               Assignment; Third Party Beneficiaries.  No
Party shall have the right to assign its rights or obligations under this
Agreement without the consent of the other Parties hereto; provided, however,
that the Partnership may make a collateral assignment of this Agreement solely
to secure working capital financing for the Partnership. Each of the Parties
hereto specifically intends that each entity comprising the EQT Entities and the
Partnership Entities, as applicable, whether or not a Party to this Agreement,
shall be entitled to assert rights and remedies hereunder as third-party
beneficiaries hereto with respect to those provisions of this Agreement
affording a right, benefit or privilege to any such entity.

 

4.7                               Counterparts.  This Agreement may be executed
in any number of counterparts with the same effect as if all signatory parties
had signed the same document. All counterparts shall be construed together and
shall constitute one and the same instrument. Delivery of an executed signature
page of this Agreement by facsimile transmission or in portable document format
(.pdf) shall be effective as delivery of a manually executed counterpart hereof.

 

7

--------------------------------------------------------------------------------


 

4.8                               Severability.  If any provision of this
Agreement shall be held invalid or unenforceable by a court or regulatory body
of competent jurisdiction, the remainder of this Agreement shall remain in full
force and effect.

 

4.9                               Further Assurances.  In connection with this
Agreement and all transactions contemplated by this Agreement, each signatory
party hereto agrees to execute and deliver such additional documents and
instruments and to perform such additional acts as may be necessary or
appropriate to effectuate, carry out and perform all of the terms, provisions
and conditions of this Agreement and all such transactions.

 

4.10                        Rights of Limited Partners.  Except as set forth in
Section 4.6, the provisions of this Agreement are enforceable solely by the
Parties to this Agreement, and no Limited Partner of the Partnership shall have
the right, separate and apart from the Partnership, to enforce any provision of
this Agreement or to compel any Party to this Agreement to comply with the terms
of this Agreement.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Closing Date.

 

 

EQT CORPORATION

 

 

 

 

 

 

 

By:

/s/ David L. Porges

 

Name: David L. Porges

 

Title: President and Chief Executive Officer

 

 

 

 

 

EQT GP HOLDINGS, LP

 

 

 

By:

EQT GP Services, LLC, its

 

 

general partner

 

 

 

 

 

By:

/s/ Philip P. Conti

 

Name:

Philip P. Conti

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

EQT GP SERVICES, LLC

 

 

 

By:

/s/ Philip P. Conti

 

Name:

Philip P. Conti

 

Title:

Senior Vice President and Chief Financial Officer

 

[Signature Page to Omnibus Agreement]

 

--------------------------------------------------------------------------------